Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 2016/0037811 A) in view of Nakamura 2015/0376445 A1).
Regarding Claims 1 and 3-8, Choi discloses a polarizing plate comprising a polarized light device (i.e. polarizer) and a barrier layer (i.e. protective layer) formed on the polarized light device (para 0008). The barrier layer comprises an ultraviolet-curing composition comprising an 40-80 parts epoxy compound, 10-50 parts oxetane compound, and 1-10 parts photocation polymerization initiator relative to the whole composition (para 0010) (paras 0009-0010). Choi further discloses the barrier layer is cured (para 0090).
Choi discloses the epoxy compound may be an epoxycyclohexylmethyl epoxycyclohexane carboxylate according to Chemical formula 1:

    PNG
    media_image1.png
    204
    348
    media_image1.png
    Greyscale

Wherein R1 and R2 may each be hydrogen (paras 0038-0041) (i.e. 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane carboxylate).
Choi further discloses the oxetane compound may be OXT-221 (para 0083), which according to the present specification is 3-ethyl-3-[(3-ethyloxetan-3-yl)methoxymethyl]oxetane (pg 40, lines 19-20).
Choi does not disclose the composition comprises a polyol compound.
Nakamura discloses an epoxy resin composition comprising compound A which is preferably 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane carboxylate (para 0049) and a compound B such as PLACCEL 305 (paras 0069; 0109) which according to the present specification is polycaprolactone triol (pg 40, line 21). Nakamura discloses that 5 to 60 parts by weight of compound B relative to 100 parts compound A is preferable to maintain sufficient mechanical strength and heat resistance (para 0070).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Choi to incorporate the teachings of Nakamura to produce the polarizing plate wherein the resin composition further comprised 5 to 60 parts Placcel 305 (i.e. polycaprolactone triol) relative to 100 parts of the 3,4-epoxycyclohexylmethyl-3’,4’-epoxycyclohexane carboxylate. Doing so would maintain sufficient mechanical strength and heat resistance.
The amounts disclosed by Choi in view of Nakamura overlap the claimed amounts (e.g. 65 parts epoxy, 20 parts oxetane, 5 parts initiator, and 10 parts polyol, would have a ratio of 15.4 parts polyol to 100 parts epoxy ((10/65)x100)).
Regarding Claim 2, Choi in view of Nakamura discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the barrier layer is formed on the polarized light device by a coating method such as spin coating, roll coating, gravure coating, or blade coating (i.e. a direct coating method) (para 0090).
Regarding Claim 9, Choi in view of Nakamura discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the barrier layer has a thickness of 3 microns to 15 microns (para 0013).
Regarding Claim 10, Choi in view of Nakamura discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the composition of the barrier layer has a viscosity of 100 cP or less (para 0012).
Regarding Claim 11, Choi in view of Nakamura discloses all the limitations of the present invention according to Claim 1 above. While there is no disclosure that the barrier layer has a storage modulus as presently claimed, given that Choi in view of Matsuoka discloses an ultraviolet-curing composition as presently claimed, including epoxy, oxetane, and polycaprolactone triol in amounts as claimed, it is clear that the composition would inherently possess storage modulus identical to that presently claimed.
Regarding Claim 12, Choi in view of Nakamura discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses the barrier layer has a glass transition temperature of 90 C or greater (para 0012).
Regarding Claim 14, Choi in view of Nakamura discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses a protective film attached with an adhesive layer to the surface of the polarized light device opposite to the surface with the barrier layer (para 0015).
Regarding Claim 16, Choi in view of Nakamura discloses all the limitations of the present invention according to Claim 1 above. Choi further discloses an image display device comprising the polarizing plate (para 0017).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nakamura  as applied to claim 1 above, and further in view of Hirata et al. (US 2013/0135729 A1).
Regarding Claim 13, Choi in view of Nakamura discloses all the limitations of the present invention according to Claim 1 above. Choi in view of Nakamura does not a carrier film on a surface of the protective layer (i.e. barrier layer) opposite the surface in contact with the polarizer.
Hirata discloses an optical film comprising a polarizer and a protective film (para 0041). Hirata further discloses carrier films may be used to prevent scratching or fouling of the surfaces of the optical film (para 0082).
It would be obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Choi in view of Nakamura to incorporate the teachings of Hirata and produce the polarizing plate, further comprising carrier films on the surfaces of the polarizing plate, including on the surface of the barrier layer opposite the surface in contact with the polarizer. Doing so would protect the surfaces from scratching and fouling.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nakamura  as applied to claim 14 above, and further in view of Shimoju et al. (US 2016/0369115 A1).
Regarding Claim 15, Choi in view of Nakamura discloses all the limitations of the present invention according to Claim 14 above. Choi in view of Nakamura does not limit the composition of the adhesive layer, but discloses that any adhesive known in the art may be used (para 0098).
Shimoju discloses a polarizing plate comprising a protective film attached to a polarizer with an adhesive layer (Abstract, para 0359). Shimoju discloses lamination by curing an ultraviolet curable type adhesive (paras 0388) comprising an epoxy-based adhesive (para 0390) and an oxetane (para 0403). This adhesive is advantageous because it enables curing at normal temperature, reduces the necessity of considering the heat resistance or expansion-induced distortion of the polarizer, and enables the polarizing plate protective film and the polarizer to excellently adhere to each other (para 0398).
It would have been obvious to a person having ordinary skill in the art to modify Choi in view of Nakamura to produce the polarizing plate using the ultraviolet curable type adhesive of Shimoju as the adhesive layer. Doing so would enable curing at normal temperature, reduce the necessity of considering the heat resistance or expansion-induced distortion of the polarizer, and enable the polarizing plate protective film and the polarizer to excellently adhere to each other.
Response to Arguments
In light of applicant’s amendments, the 35 USC 103 rejections of record are withdrawn. New grounds of rejection are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787